~' wl

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAMES R. SKRZYPEK,

Plaintiff,
V_ § civil A¢ii<>n No. 10-0256 (CKK)
FEDERAL BUREAU oF
rNvEsrloArioN, er al.,
Defendants.
MEMoRANnUM oP1N1oN

Plaintif£ a federal prisoner, brought this action under the Freedom of information Act
("FOIA) in order to obtain information from the Federal Bureau of Investigation ("FBI") and the
Executive Offrce for United States Attorneys ("EOUSA") pertaining to his home in Chicago,
Illinois. Defendants filed a motion for summary judgment on June ll, 2010 [Dkt. #l4]. Because
resolution of the motion would potentially have disposed of this case, in its June 15, 2010 Order,
the Court advised plaintiff of his obligation to respond to defendants’ motion and warned him
that the Court would treat the motion as conceded if he failed to file a timely opposition. The
Court initially set July 23, 2010 as the deadline for plaintiff s opposition, and subsequently
granted plaintiffs request for an extension of time to August 23, 2010.

On August 27, 2010, plaintiff filed a Rule 56(f) Motion for Continuance [Dkt. #18]. He
asserted that searches by the EOUSA (fmding no responsive records) and the FBI (locating seven
pages of records, portions of which were redacted under Exemptions 6 and 7(C)), were

conducted in bad faith. P1aintiff claimed that the depositions he proposed to take would show

that the records he sought once existed, thereby demonstrating the existence of a genuine issue of
material fact in dispute as to the agencies’ compliance with the FOIA. Whether the discovery
plaintiff proposed was likely to lead to the location of additional responsive records was
speculative, and by order dated September 24, 201 0, the Court denied the motion. That order
also directed plaintiff to file his opposition or other response to defendants’ motion for summary
judgment not later than October 15, 2010. To date, plaintiff has filed neither an opposition to
defendant’s motion nor a request for more time to do so. Accordingly, the Court treats
defendants’ motion as conceded.
An Order accompanies this Memorandum Opinion.
  »< a »§

COLLEEN KOLLAR-KOTELLY
United States District Judge

DATE; @a¢. zale/o